DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-51 are pending.

Response to Amendment
The amendment filed 07/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the proposed amendments in:
page 7: the originally filed disclosure does not provide any teaching that explains that the hub extends the wireless communication of the sensors, and convert the communication protocol to a different communication protocol
page 10: the originally filed disclosure does not provide any teaching that explains that explains how the pairing operation allows for regulating the water control mechanism.
Applicant is required to cancel the new matter in the reply to this Office Action.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Klicpera on 07/27/2022.
In the claims:
13. (Currently Amended) The water meter and leak detection system as recited in Claim 1, is capable of including a second wireless technology comprising at least one of a 

16-29. (Canceled)
31-33. (Canceled)
35-42. (Canceled)
44. (Canceled)
46. (Canceled)
47. (Canceled)
49. (Canceled)
51. (Canceled)

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose nor suggest individually or in combination the claimed water meter and leak detection system comprising a base station comprising the components as claimed in a-f of claim 1; wherein the processor detects initiation of water flow ad instructs the water sensor to increase sampling rate; and an acoustic sensor to monitor vibration frequencies from a control valve and assist in identifying the particular valve or appliance and monitoring for water leaks; wherein the base station uses the event data to analyze water signature and patterns to identify a water device and detect leak.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688